NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 7/26/2021:
The amendments to claims 13-15, 26 and 29 are acknowledged and accepted.
The amendment to the title and abstract are acknowledged and accepted.  In view of these amendments, the objections to the title and abstract in the office action dated 3/26/2021 are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a vision system comprising a primary aimer assembly and a secondary aimer assembly that each project a discrete beam of structured light onto the surface in a relative relationship that indicates a focus distance with respect to the first imaging system and indicates an approximate center of the field of view of the second imaging system, in addition to the other limitations of the claims.

With respect to claim 29, prior art fails to teach or reasonably suggest, either singly or in combination, adjusting a distance of the camera assembly from the surface so that a projected shape of a secondary aimer beam, oriented at an acute angle with respect to the optical axis, crosses the primary aimer beam, thereby indicating that the camera assembly is within an acceptable working distance range to read the features, in addition to the other limitations of the claim.
	Claims not specifically address are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876